DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
The Amendment filed Amendment filed August 29th, 2022 has been entered. Claims 1-19 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Oh, US 7403087.
Regarding claim 1, Oh discloses (figs.7-13) a low-voltage circuit breaker, comprising:
at least one fixed contact (112), for each pole (110), which is electrically connected to a terminal (labeled in fig.11, below) for connection to an electric circuit, and a corresponding moving contact (113) which is associable/separable with respect to said fixed contact (112) by means of a rotation of said moving contact (113);
an arc chamber (labeled in fig.11, below) positioned in correspondence of said fixed contact (112);
a rotating contact supporting shaft (labeled in fig.11, below) common to all poles (110), which is functionally connected to an actuation mechanism (120) of the low-voltage circuit breaker, said actuation mechanism (120) comprising a kinematic system operatively connected to an actuation lever  (121) for opening/closing operations and provided with opening springs and a tripping shaft (130) for releasing said kinematic system and allowing movement of said kinematic system from a closed position to an open position,
where for each pole (110), a quick acting trip device (140) comprises:
a plunger (142) inserted in a first channel (150) connected to the arc chamber (labeled in fig.11, below) of a corresponding pole (110), said first channel (150) having a longitudinal axis perpendicular to an axis of said rotating contact supporting shaft (labeled in fig.11, below), said plunger (142) having a first operative surface (143) subjected to a pressure (P) [col.3, lines 5-11] of said arc chamber (labeled in fig.11, below), said plunger (142) having a second operative surface (141) subjected to a pressure (atmospheric pressure) less than the pressure (P) of said arc chamber (labeled in fig.11, below); and
a trip lever (labeled in fig.11, below) having a first portion cooperating with said tripping shaft (130) and a second portion cooperating with the second operative surface (141) of said plunger (142).
		
    PNG
    media_image1.png
    419
    559
    media_image1.png
    Greyscale

Regarding claim 2, Oh further discloses where said plunger (142) is slidingly movable in said first channel (150) under an action of an overpressure within said arc chamber (label in fig.11, above) between a first resting position and a second operating position in which said plunger (142) urges against the second portion (label in fig.11, above) of said trip lever (label in fig.11, above) determining a movement thereof from a normal-operating position to a tripping position in which said trip lever (label in fig.11, above) acts on said tripping shaft (13) determining a release of said kinematic system.
Regarding claim 3, Oh further discloses where said plunger (142) is slidingly movable in said first channel (150) under an action of said trip lever (label in fig.11, above) between said second operating position and said first resting position when said kinematic system is moved from the open position to the closed position.

Regarding claims 4 and 12, Oh further discloses where said arc chamber (label in fig.11, above)  comprises a second, venting, channel (label in fig.11, above) separated from said first channel (150).
Regarding claims 5 and 13, Oh further discloses where for each pole (110), a first and a second fixed contacts (112) and respective corresponding first and second moving contacts (113) which are associable/separable with respect to said first and second fixed contacts (112) by means of a rotation of said first and second moving contacts (113), a first and a second arc chambers( label in fig.11, above)   being respectively positioned in correspondence of said first and second fixed contacts (112), said plunger (142) being inserted in said first channel (150) which is connected to one of said first and second arc chambers (label in fig.11, above).
Regarding claims 6 and 14, Oh further discloses where said trip lever (label in fig.11, above) is pivotally secured on a fixed part (111) of said low-voltage circuit breaker.
Regarding claims 7 and 15, Oh further discloses where said trip lever (label in fig.11, above) has a central body pivotally secured on the fixed part (111) of said low-voltage circuit breaker, the first portion (label in fig.11, above) of said trip lever (label in fig.11, above) being a shaped surface of said central body, the second portion of said trip lever (label in fig.11, above)  being an arm protruding from said central body.
Regarding claims 8 and 16, Oh further discloses where under the action of said plunger (142) on the arm protruding from said central body, said trip lever (label in fig.11, above) rotates in a first direction and the shaped surface of said central body urges on said tripping shaft (130) [see fig.12].
Regarding claims 9 and 17, Oh further discloses where under an action of said tripping shaft (130) on the shaped surface of said central body, said trip lever (label in fig.11, above) rotates in a second direction opposite to said first direction, the arm protruding from said central body pushing on the second operative surface (141) of said plunger (142) and moving said plunger (142) from said second operating position to said first resting position.
Regarding claims 10 and 18, Oh further discloses where said plunger (142) has a cylindrical body.
Regarding claims 11 and 19, Oh further discloses where said trip lever (label in fig.11, above) and said tripping shaft (130) are rotatably mounted on a respective rotation axis, a rotation axis of said trip lever(label in fig.11, above), of said tripping shaft (130) and of said rotating contact supporting shaft (label in fig.11, above) being parallel to each other and perpendicular to the longitudinal axis (label in fig.11, above) of said first channel (150) [see figs.11-12].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833